Memorandum: The order appealed from must be affirmed for the reasons set forth in our opinion in People v. Uran Min. Corp. (Colby) (13 A D 2d 419) decided herewith. The present case is not as aggravated as the Colby case but the situation is much the same. The Official Referee found that Martino was only a truck driver who was hired to operate and maintain the motor vehicles. However, he was also an officer and director. He was “on the ground” at the scene of the field operations much of the time and knew or should have known what was going on around him. He lent his name and activities to the fraudulent operations of Uran. Halpern, J., concurs in result. (Appeal from order of Monroe Special Term denying application for counsel fees for attorneys for defendant Martino.) Present■— Williams, P. J., Bastow, Goldman, Halpern and Henry, JJ.